Citation Nr: 1509289	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to December 15, 2000, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958 and from October 1966 to August 1968.  He also was a member of the United States Army Reserve and the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).  It was most recently before the Board in May 2014, when the Board remanded the issue on appeal so that needed development could be undertaken.  The claims folder, wholly in electronic form, has since been returned to the Board for additional review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran in his August 2014 rebuttal of a supplemental statement of the case provided to him in July 2014 specifically requested a hearing.  Notice is taken as well that the Veterans Law Judge employed by the Board who presided over a videoconference hearing before the Board in November 2011 recently retired from government service and, under those circumstances, the Veteran is entitled to appear at another hearing and offer testimony before a Veterans Law Judge that will participate in the panel ultimately deciding the merits of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

After determining from the Veteran and/or his attorney whether he wishes to appear at a hearing before the Board, sitting at the RO or by means of videoconferencing technology, afford him the hearing he desires, be it before the Board or, if so indicated, before RO personnel.  Thereafter, as necessary, return the claims folder to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




